
	

113 HR 4078 IH: ITIN Reform Act of 2014
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4078
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require that ITIN applicants submit their application
			 in person at taxpayer assistance centers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the ITIN Reform Act of 2014.
		2.Requirements for the issuance of ITINs
			(a)In generalSection 6109 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(i)Special rules relating to the issuance of ITINs
						(1)In generalThe Secretary may issue an individual taxpayer identification number to an individual only if the
			 requirements of paragraphs (2) and (3) are met.
						(2)In-person applicationThe requirements of this paragraph are met if, with respect to an application for an individual
			 taxpayer identification number—
							(A)the applicant submits an application in person, using Form W–7 (or any successor thereof) and
			 including the required documentation, at a taxpayer assistance center of
			 the Internal Revenue Service, or
							(B)in the case of an applicant who resides outside of the United States, the applicant submits the
			 application in person to an employee of the Internal Revenue Service or a
			 designee of the Secretary at a United States diplomatic mission or
			 consular post, together with the required documentation.
							(3)Initial on-site verification of documentationThe requirements of this paragraph are met if, with respect to each application, an employee of the
			 Internal Revenue Service at the taxpayer assistance center, or the
			 employee or designee described in paragraph (2)(B), as the case may be,
			 conducts an initial verification of the documentation supporting the
			 application submitted under paragraph (2).
						(4)Required documentationFor purposes of this subsection—
							(A)required documentation includes such documentation as the Secretary may require that proves the
			 individual’s identity and foreign status, and
							(B)the Secretary may only accept original documents.
							(5)Exceptions
							(A)Military spousesParagraph (1) shall not apply to the spouse, or the dependents, without a social security number of
			 a taxpayer who is a member of the Armed Forces of the United States.
							(B)Treaty benefitsParagraph (1) shall not apply to a nonresident alien applying for an individual taxpayer
			 identification number for the purpose of claiming tax treaty benefits.
							(6)Term
							(A)In generalAn individual taxpayer identification number issued after the date of the enactment of this
			 subsection shall be valid only for the 5-year period which includes the
			 taxable year of the individual for which such number is issued and the 4
			 succeeding taxable years.
							(B)Renewal of ITINSuch number shall be valid for an additional 5-year period only if it is renewed through an
			 application which satisfies the requirements under paragraphs (2) and (3).
							(C)Special rule for existing ITINsIn the case of an individual with an individual taxpayer identification number issued on or before
			 the date of the enactment of this subsection, such number shall not be
			 valid after the earlier of—
								(i)the end of the 3-year period beginning on the date of the enactment of this subsection, or
								(ii)the first taxable year beginning after—
									(I)the date of the enactment of this subsection, and
									(II)any taxable year for which the individual (or, if a dependent, on which the individual is included)
			 did not make a return..
			(b)InterestSection 6611 of such Code is amended by redesignating subsection (h) as subsection (i) and by
			 inserting after subsection (g) the following new subsection:
				
					(h)Special rule relating to ITINsNotwithstanding any other provision of this section, no interest shall be allowed or paid to or on
			 behalf of an individual with respect to any overpayment until 45 days
			 after
			 an individual taxpayer identification number is issued to the individual..
			(c)Audit by TIGTANot later than two years after the date of the enactment of this Act, and every two years
			 thereafter, the Treasury Inspector General for Tax Administration shall
			 conduct an audit of the program of the Internal Revenue Service for the
			 issuance of individual taxpayer identification numbers pursuant to section
			 6109(i) of the Internal Revenue Code of 1986. The report required by this
			 subsection shall be submitted to the Congress.
			(d)Effective date
				(1)Subsection (a)The amendment made by subsection (a) shall apply to requests for individual taxpayer identification
			 numbers made after the date of the enactment of this Act.
				(2)Subsection (b)The amendment made by subsection (b) shall apply to returns due, claims filed, and refunds paid
			 after the date of the enactment of this Act.
				
